239 F.2d 384
Marvin Vale WILSONv.PENNSYLVANIA RAILROAD COMPANY, Appellant.
No. 12056.
United States Court of Appeals Third Circuit.
Argued Dec. 7, 1956.Decided Jan. 7, 1957.

Bruce R. Martin, Pittsburgh, Pa.  (Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellant.
Louis C. Glasso, Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, KALODNER, Circuit Judge, and KRAFT, district judge.
PER CURIAM.


1
Careful examination of the briefs and record and consideration of the oral argument in the case at bar convince us that the appeal is without merit.  Consequently the judgment of the court below, D.C., 141 F. Supp. 233, will be affirmed.